Case 3:17-cv-02892-WHA Document 41 Filed 04/16/19 Page 1 of 3

, '¢~ ».,

EJ-1 30

 

ATroRNEv oR PARTY wlTHou'r ArroRNEY: srATE BAR No.: FoR couRr uss om.v
NAME TinO X. DO (SBN. 221346)
mm NAME Saltzman & Johnson Law Corporation
sTREET AooREss 1 141 Ha.t‘bOr Bay PkWy #100
crrY Ala.meda srATE; CA zlP coDE: 94502
TELEPHONE No_~ (510) 906-4710 FAx No.;
EMA|L AooREss tdO@Sj laWCOI°p. COm
ATroRNEY FoR (name) Plaintlff$
oRGiNAL Juo`GMENT cREoiToR m Ass\sNEE or REcoRo

USDC, NDCA

 

 

MAu_iNo AooREss;
ciTY ANo zlP coDE: Sall FraIlCiSCO, CA
BRANcH NAME: NOI‘thI'Il DiSlIiC'£ Of CalifOl'nja
Plaintiff: Dist. Council 16 Nor. Calif. Health and Welf. Trust Fund, et al. cAsE NuMaER;
Defendant: Massimo E.`Rodon`go dba Northside Installation, Inc., et al. C17-02892-WHA
m EXE¢UT|ON (Money Judgment) n Limited Civil Case

WRlT OF n POS§ESS|ON OF I;I Persona| Properl:y ('nc|ud'ng Sma" C|a'ms)

m Unlimited Civil Case
n sALE a Rea' P'°pe"ty (including Famiiy and Probaie)

 

 

 

 

 

 

1. To the Sheriff or Marsl'*al of the County of: USDC, NOI“LheI'n DiSttiCt Of Califomia
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name): District Cog.mcil 16 Northern California Health and Welfare Truat Fund, et al.

is the m original jud ment creditor n assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if not a 9. m See next page for information on real or personal property to be

natural person, and last known address): delivered under a writ of possession or sold under a writ of sale.
10_ Cl This writ is issued on a sister-state judgment
|Mass Slmo Edgardo Rodorigo For items 11-17, see form MC-012 and form MC-013-lNFO
1260 Huntington Drive’ Suite 205 11 Tota| `ud ment (as entered or renewed) $ 305 737 49
Sourh Pasadena, cA 91030 ' l 9 > '
12. Costs after judgment (CCP 685.090) $ 0.00
` l 13. subtotai (add 11 and 12) $_31(15,131.49_
l§ i Additiona| judgment debtors on next page 14. Credits to principal (after credit to interest) $ 0.00
5_ Judgment entered on (date): 15 Pnncipal remaining due (subtract 14 from 13) $ _ ______ _ 3()§, 23 2.49
02/21/2018 ` 16. Accrued |nterest remaining due per CCP
6. a Judgment renewedlon (dates): 685.050(b) (not on GC 6103.5 fees) $ 0.00
17. Fee for issuance of writ $ 0.00
18. TOfal (de 15, 16, and 17) $_3!).5_,131-4-9_

7. Notice of sale under thi:s writ
a. m has not been requested
b. n has been requested (see next page).

19. Levying officer:
a. Add daily interest from date of writ (at
the legal rate on 15) (not on GC
8. n Joint debtor information on next page. 6103.5 fees) ..................................................... $ 16.50
1 b. Pay directly to court costs included in
11 and 17 (GC 6103.5, 68637,' CCP
699.520(i)) ........................................................ $ 0.00

 

20. n The amounts called for in items 11- 19 are different for each
debtor These amounts are

  

 

 

 

 

 

 

 

 

Attachment 20. 7 7 7 _
l issued on (date): '~///§ /4_¢(§ |Clerkl by ' /' _ ‘,_ dr , Deputy
` NOTICE TO.PéRSOP(SERVED: SEE PAGE 3 FOR lMPORTANT |NFORMATlON. g p 1 fs
age o
jami,;|pgm:g|f&rg$gnmailause mm.l':-_B~; Essentiaj WRlT OF EXECUT|ON code orcivii Procedure, svs:r_r.?§g,rg::z°_g;o,§g%ggo

EJ-130[Rev_ .ianuary 1,20181 § BF°__@_F www.eauns.ca_gov

Case 3:17-cv-02892-WHA Document 41 Filed 04/16/19 Page 2 of 3

EJ-130

 

Defendant:

 

Plaintiff: DiSt. COUJJCil 16 NOI‘. Calif. Heali'h and Welf.; Tl‘l.lSt Flmd, et al. cAsE NuiviBERz

 

Massimo E. Rodorigo, et al. C17-02892-WHA

 

 

 

21. m Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

Northside Installatton, lnc., a California corporation l |
1230 Huntington Drive, Suite 205
South Pasadena, CA 91030

L

22. cl Notice of sale has tween requested by (name and address):

g

Jl_
Tr_

J\_

LJL_J

23. C| Jdini debtor was declared bound by the judgment (CCP 989-994)

a. on (date): 1 a. on (date):
b. namel type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address o`f joint debtor: last known address of joint debtor:
l_ _ _| l__ _|
c. n Additionai costs jagainst certain joint debtors are itemized: n Be|ow n On Attachment 23c

24. m (Writ of Possession or Writ of Sa|e) Judgment was entered for the following:

a. n
(1)

(2)
(3)

(4)

b.l;|

c.:l
d.|;|

Possession of real property: The complaint was filed on (date):

(Check (1) or (2$. Check (3) if applicable Comp/ete (4) if (2) or (3) have been checked.)

n The Prejudgment C|aim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants,isubtenants, named claimants, and other occupants of the premises

l;l The Prejudgment C|aim of Right to Possession was NOT served in compliance with CCP 415.46.

i
n The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may tile a Claim of Right to Possession at any time up to and including the time the levying oflicer returns
to effect evictionl regardless of whether a Prejudgment C|aim of Right to Possession was served.) (See CCP 415.46
and 1 174.3(3)(2).)
|f the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment C|aim of Right to Possession was

not served in cdmpliance with CCP 415.46 (item 24a(2))l answer the following:

(a) The daily rental value on the date the complaint was tiled was $

(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 ori the following dates (specify):

l
l
Possession of personal property.

n |f delivery cannot be hadl then for the value (itemize in 24e) specified in the judgment or supplemental order.

Sale of personal propeity.
Sa|e of real property.

e. The property is described: m Be|ow El On Attachment 24e

 

E.i-i 30 [Rev. .ianuery 1, 201 aj WRlT OF EXECUT|ON Page 2 of 3

CEB'

ceb.cnm

 

Essential
§§ Forms'

Case 3:17-cv-02892-WHA Document 41 Filed 04/16/19 Page 3 of 3

` EJ-130
P|aintiff: DiSt. COunCil 16 NOI'. Calif. H€alth and W€lf. TI'LISt Ftlnd, et al. cAsE NuMBER:
Defendant: Massimo E.lRodorig,o, et al. Cl 7-02892-WHA
1

 

 

 

 

NOTlCE TO PERSON SERVED
WRlT OF EXECUT|ON OR $ALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRlT OF POSSESS|ON Ol: PERSONAL PROPERTY. lf the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the properly. lf custody is not obtained following demandl the judgment may be enforced as a

money judgment for the value of the property specified in the judgment or in a supplemental order.

WRlT OF POSSESS|ON OF1 REAL PROPERTY. lf the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on youl the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPT|ON lF RENTAL HOUS|NG UNIT WAS FORECLOSED. lf the residential property that you are renting was sold iri a
foreclosurel you have additidnal time before you must vacate the premises lf you have a lease for a fixed term, such as for a yearl you
may remain in the property u, til the term is up. lf you have a periodic lease or tenancyl such as from month-to-monthl you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hean'ng (form
CP10) accompanies this writ1 You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer. _

EXCEPT|ON lF YOU WERE :NOT SERVED WlTH A FORM CALLED PREJUDGMENT CLA|M OF RlGHT TO POSSESS|ON_ |f you
were not named in the judgrrlent for possession and you occupied the premises on the date on which the unlawful detainer case was
tiled, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hean`ng (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.

 

 

 

 

E.i-rao [Rev. January 1_ 2018] WRlT OF EXECUT|ON page 3 er s
(}H§" Esse tial
cab.com ;§.F_°:\m_'s'

 

